JOHN R. GIBSON, Circuit Judge,
concurring in part and dissenting in part.
This case presents troublesome questions relating to punitive damages in 42 U.S.C. § 1983 actions. This court has discussed these issues in Wade v. Haynes, 663 F.2d 778 (8th Cir. 1981), cert. granted sub nom. Smith v. Wade, - U.S. -, 102 S.Ct. 1968, 72 L.Ed.2d 439 (1982), and I am in agreement with the views expressed by Senior Judge Floyd R. Gibson in his dissenting opinion that actual malice should be required as a foundation for punitive damages.
In this case the issue of punitive damages was submitted with an instruction that required a finding that the conduct of the defendants was malicious, wanton and oppressive. Defendants did not object to this instruction and on appeal argue that as a matter of law there is no evidence to support an award of punitive damages. In my opinion the evidence fails to support a jury finding of malice on the part of defendants Burke and Smith so as to subject them to punitive damages.
I feel that the eviction and failure to ascertain the legal propriety of the landlords’ actions, without more, do not show spite or ill will sufficient to constitute malice on the part of the police officers. They were simply part of the pattern of events involving both the officers and the representatives of the landlords, and do no more than support the award of actual damages against the police officers.
The spite or ill will necessary to constitute malice was described in Mrs. Pellowski’s testimony concerning three statements that were made in her presence. She said someone threatened to throw Mr. Pellowski through the window, but she did not make clear whether this statement was made by one of the officers or by the representatives of the landlords. Mrs. Pellowski also stated that one of the police officers referred to plaintiffs as “welfare bums.” She was confident that two officers were in the room at the time, but the officers, and the speaker were not identified.1 This evidence, without identification of the speaker, fails to connect defendants as wrongdoers. Vetters v. Berry, et al., 575 F.2d 90, 96 (6th Cir. 1978), or to show personal participation in the wrongful acts, or actual or constructive *636knowledge of the acts and acquiescence in them. Fisher v. Volz, 496 F.2d 333, 349-50 (3d Cir. 1973). The testimony concerning these two statements, therefore, fails to identify a defendant or defendants to subject these persons to punitive damages.
Mrs. Pellowski testified that the first police officer' to enter the apartment profanely asked whether the Pellowskis were going to move their furnishings or whether the officers had to. The evidence further established that this first police officer in the room was defendant Garvey. When this evidence is considered in the light most favorable to plaintiffs, I feel that there is a sufficient showing of malice to make a submissible issue of punitive damages with respect to defendant Garvey.
Accordingly, I concur with the majority in the award of actual damages against all three defendants and the award of punitive damages against defendant Garvey. I respectfully disagree with the finding that there id justification for a judgment of punitive damages against defendants Smith and Burke. As to defendants Smith and Burke, I would reverse the judgment of punitive damages and remand for further consideration of this issue.

. With respect to the identification of the speaker, see DeLoach v. United States, 307 F.2d 653 (D.C.Cir.1962).